PRESIDING JUSTICE McCULLOUGH, specially concurring: I agree with the majority that the employee should be granted a wage differential as provided for by the circuit court’s order, but for the following reasons. The Commission allowed a wage differential from February 25, 1986, to July 1, 1986, in an amount of $89.45, a wage differential from July 1, 1986, to April 1, 1987, in the amount of $216.46, and a wage differential -from April 1, 1987, to December 11, 1987, in the amount of $187.17. This decision by the Commission and confirmed by the circuit court is not appealed by either party to the case. The Commission in justifying the above wage differential to the employee found “injuries sustained permanently incapacitate him from pursuing the duties of his usual and customary line of employment.” The only reason the Commission terminated the wage differential was the fact that the employee voluntarily terminated his employment with the employer. The Commission’s finding that the employee was entitled to a wage differential up until the date December 11, 1987, when he terminated his employment with the employer is inconsistent with its finding that the injuries did not permanently incapacitate him from pursing his usual and customary line of employment after that date. Durfee, as cited by the respondent, is inapposite. In that case, the Commission found that the employee was entitled to a section 8(dX2) award (see 111. Rev. Stat. 1983, ch. 48, par. 138.8(dX2)) and was not entitled to a section 8(dXl) award (see 111. Rev. Stat. 1983, ch. 48, par. 138.8(dXl)). In Durfee we found that there was sufficient evidence to support the Commission’s determination that the petitioner had not shown a loss in earning capacity. Here, by the Commission’s decision itself, it found that there was wage differential for a certain period of time and simply set a cutoff period with no justification. The claimant did not cross-appeal the decision of the circuit court setting the wage differential after December 11, 1987, at the two-thirds of the difference between $11.30 and $7.63 for a 20-hour work week. The respondent did not appeal the decision of the Commission insofar as it granted a wage differential up until the time the employee ceased employment with it. The only issue presented by the employer is whether the decision of the Commission which denied the claimant a wage differential after December 11, 1987, was against the manifest weight of the evidence. When one looks at the findings of the Commission and also its provision allowing a wage differential for a certain period of time up until the employee terminated his employment with the employer, the decision of the Commission terminating the wage differential after that date is contrary to law.